Citation Nr: 1524899	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected degenerative joint disease (DJD) of the right shoulder, currently rated 10 percent disabling. 

2.  Entitlement to an increased initial rating for service-connected left shoulder tendonitis, rated 10 percent disabling prior to January 29, 2014, and 20 percent disabling thereafter.  

3.  Entitlement to an initial compensable rating for residuals of a right hand injury prior to January 29, 2014.

4.  Entitlement to an increased initial rating for service-connected limitation of motion of the right thumb, rated 10 percent disabling from January 29, 2014.

5.  Entitlement to an increased initial rating for service-connected limitation of motion of the right index finger, rated 10 percent disabling from January 29, 2014.

6.  Entitlement to an increased initial rating for service-connected limitation of motion of the right long finger, rated 0 percent disabling from January 29, 2014.

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left and right shoulder disabilities at 10 percent, and residuals of a right hand injury at 0 percent, effective August 29, 2008.  The Veteran appeals for higher ratings for these disabilities. 

The Veteran was scheduled for a videoconference hearing at the RO in February 2012.  In January 2012, he withdrew his request for such hearing.  

The Board remanded the claim in October 2013 for further development and consideration. 

In a February 2014 rating decision, an increased 20 percent rating for the left shoulder disability was granted, effective January 29, 2014.  Additionally, the Appeals Management Center (AMC) recharacterized the service-connected right hand disability, assigning a 10 percent rating for limitation of motion of the thumb, and noncompensable ratings for limitation of motion of the index and long fingers in lieu of the single hand disability rating, effective January 29, 2014.  

In a February 2015 rating decision, the AMC, apparently unaware of the February 2014 rating decision, essentially granted service connection for the same finger conditions again, granting a 10 percent for limitation of motion of the long finger and erroneously awarding another 10 percent rating under the same diagnostic code for limitation of motion of the thumb, effective January 29, 2014.  The accompanying codesheet lists each finger twice as separate disabilities.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The issues of entitlement to an increased rating for service-connected right hand injury prior to January 29, 2014; and entitlement to increased ratings for service-connected limitation of motion of the right thumb, index finger, and right long finger as of January 29, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to January 29, 2014, the Veteran's right shoulder disability did not approximate limitation of motion to shoulder level even considering his complaints of pain and functional impairment.

3.  As of January 29, 2014, the Veteran's right shoulder disability is manifested by limitation of motion between side and shoulder level; however, it did not approximate motion limited to 25 degrees from his side even considering his complaints of pain and functional impairment.

4.  Prior to January 29, 2014, the Veteran's left shoulder disability did not approximate limitation of motion to shoulder level even considering his complaints of pain and functional impairment.

5.  As of January 29, 2014, the Veteran's left shoulder disability did not approximate motion limited to 25 degrees from his side even considering his complaints of pain and functional impairment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the right shoulder disability prior to January 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2014).

2.  The criteria for a rating of 30 percent for a right shoulder disability from January 29, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2014).

3.  The criteria for a rating in excess of 10 percent for a left shoulder disability prior to January 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5201, 5024 (2014).

4.  The criteria for a rating in excess of 20 percent for a left shoulder disability from January 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5024 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and offered the appellant an opportunity to testify at a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board remanded the claim in October 2013 to obtain additional post-service treatment records, and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The AOJ has substantially complied with the October 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify  the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

For some diagnostic codes, there is a distinction made between major (dominant) and minor upper extremity for rating purposes.  In the instant case, the record reflects the Veteran is right-hand dominant.  Therefore, the right upper extremity is the major extremity and the left upper extremity is the minor extremity for purposes of evaluating the service-connected disabilities. 

A VA examination was conducted in October 2008.  Bilateral shoulder pain, stiffness, and weakness were noted.  There were no episodes of shoulder dislocation, subluxation, locking, loss of bone, ankylosis, or effusion.  

Right and left shoulder active and passive flexion was 0 to 120 degrees.  Pain begins at 90 degrees and pain ends at 120 degrees.  Right and left shoulder active and passive abduction was 0 to 120 degrees.  Pain begins at 90 degrees and ends at 120 degrees.  Right and left shoulder active and passive external rotation, and right shoulder internal rotation was 0 to 90 degrees.  Pain begins at 0 degrees and pain ends at 90 degrees.  Left shoulder active and passive internal rotation was 0 to 75 degrees.  Pain begins at 45 degrees and pain ends at 75 degrees.  There was no additional limitation of motion on repetitive use.

October 2008 X-rays showed early degenerative joint disease (DJD) of the right shoulder, and the left shoulder was normal.  An October 2008 magnetic resonance imaging (MRI) of the left shoulder showed minimal tendinopathy of the supraspinatus tendon near the insertion but no tear is visualized; degenerative cystic changes in     the humeral head but there is no tendon retraction or muscle atrophy; the rest of the rotator cuff tendons appear intact; mild degenerative changes of the acromioclavicular joint, there is no os acromiale, and the acromial undersurface is flat; the biceps-labral complex appears grossly intact; there is no gross bone marrow abnormality; and there is no significant joint effusion. 

VA treatment records note that the Veteran complained of bilateral shoulder pain   in August 2009.  He was given an injection in his right shoulder, and referred to physical therapy.  Subsequent records note continued complaints of pain with tenderness, decreased range of motion, and pian with range of motion.  However, actual measurements of range of motion were not provided. 

A VA examination was conducted on January 29, 2014.  The diagnoses were left shoulder tendonitis and bilateral shoulder DJD.  Right and left shoulder flexion was 0 to 60 degrees.  Pain begins at 60 degrees.  Right shoulder abduction was 0 to 60 degrees.  Pain begins at 60 degrees.  Left shoulder abduction was 0 to 50 degrees.  Pain begins at 50 degrees.  Right external rotation was 0 to 50 degrees with pain, right internal rotation was 0 to 40 degrees with pain, left external rotation was 0 to 60 degrees with pain, and left internal rotation was 0 to 30 degrees with pain.  After repetitive use testing, bilateral shoulder flexion and abduction was 0 to 60 degrees.  Repetitive use testing resulted in less movement than normal, weakened movement and pain on movement.  Shoulder muscle strength was 3/5, bilaterally.  The Veteran's shoulder condition impacted his ability to work in reaching up,     reaching out, reaching back, pushing, and lifting.

The Veteran's shoulder disability is rated under Diagnostic Code 5024. Under this Code, tenosynovitis is rated as limitation of motion of the affected part like arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm to shoulder level, or where minor arm motion is limited     mid-way between the side and shoulder level.  A 30 percent rating requires that major arm motion be limited to mid-way between the side and shoulder level, or that minor arm motion be limited to 25 degrees from the side.  A 40 percent rating requires that major arm motion be limited to 25 degrees from the side.  38 C.F.R.    § 4.71a. 

Normal range of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  However, a veteran is limited to only a single disability rating for each shoulder that is disabled.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Diagnostic Codes 5200, 5202 and 5203 will not be discussed here, as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.


A. Right (Major)Shoulder

For the period prior to January 29, 2014, the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by degenerative joint disease and by limitation of motion, but not to a compensable level under Diagnostic Code 5201.  The Veteran's right shoulder is considered to be a major joint.  The Veteran could flex and abduct his right shoulder to 120 degrees.  See October 2008 VA examination, supra.  Therefore, as his range of motion is not compensable under Diagnostic Code 5201, the 10 percent rating presently assigned adequately contemplates his complaints of pain and functional impairment.  Thus, a rating in excess of 10 percent is not warranted as his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca and Mitchell, both supra.

For the period from January 29, 2014, VA examination on that date reveals that right shoulder flexion and abduction was to 60 degrees.  This represents limitation of right arm motion between midway to his side (45 degrees) and shoulder level (90 degrees).  Therefore, an increased, 30 percent, rating is granted under Diagnostic Code 5201 from January 29, 2014.  However, an even higher, 40 percent rating, is not warranted as the disability does not approximate limitation of right arm motion to 25 degrees from the side even considering his complaints of pain and functional impairment.  Id.

B. Left (Minor) Shoulder

For the period prior to January 29, 2015, the evidence of record demonstrates that the Veteran's left shoulder disability is manifested by tendonitis and limitation of motion, but not to a compensable level under Diagnostic Code 5201.  The Veteran could flex and abduct his left shoulder to 120 degrees.  See October 2008 VA examination, supra.  The Veteran is already in receipt of a 10 percent rating even though he motion is at a noncompensable level, which adequately contemplates his complaints of pain and functional impairment.  Thus, a rating in excess of 10 percent is not warranted as his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca and Mitchell, both supra.

For the period from January 29, 2014, VA examination on that date noted that      the Veteran could flex his left arm to 60 degrees and abduct his left arm to 50 degrees.  Such findings support a 20 percent rating under Diagnostic Code 5201.  A rating in excess of 20 percent is not warranted as the evidence does not demonstrate or more nearly approximate limitation of left shoulder motion to 25 degrees from his side, even considering his complaints of pain and functional impairment.  Id.  

C. Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's bilateral shoulder disabilities.  As noted above, the Veteran's service-connected bilateral shoulder disabilities were manifested by pain and resulting functional impairment to include limitation of motion.  The rating criteria explicitly provides for evaluation based upon limitation of motion.  To the extent he has functional impairment in addition to limited motion, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, mandate the Board take such impairment into account when determining the appropriate schedular rating.  Consequently, the Board concludes the rating criteria are adequate to evaluate the Veteran's service-connected bilateral shoulder disabilities and referral for consideration of extraschedular rating is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  While the Veteran has reported that he has to work in lower paying jobs due to his disabilities, he has not alleged that he is unemployable due to his shoulder disabilities and the record reflects that he has, in fact, been employed.  Accordingly, a claim for a TDIU due to his shoulder disabilities has not been reasonably raised, and no further action pursuant to Rice is necessary.  

In summary, entitlement to an increased 30 percent rating for the Veteran's right shoulder disability as of January 29, 2014 is warranted.  At no time during the pendency of the appeal have the shoulder disabilities been more disabling than as currently rated.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for a right shoulder disability prior to January 29, 2014 is denied.  

Entitlement to a 30 percent rating for a right shoulder disability as of January 29, 2014 is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to an increased rating for left shoulder disability prior to January 29, 2014 is denied.  

Entitlement to an increased rating for a left shoulder disability as of January 29, 2014 is denied.  



REMAND

The Veteran appealed the February 2010 rating decision which assigned a noncompensable rating for his right hand injury.  In a February 2014 rating decision, the AMC recharacterized the service-connected right hand disability     and assigned a 10 percent rating for limitation of motion of the thumb, and noncompensable ratings for limitation of motion of the index and long fingers, effective January 29, 2014, in lieu of the single hand rating.  The subsequent February 2014 supplemental statement of the case (SSOC) noted that the January 29, 2014 examination shows an increased severity, a separate award action was taken to individually rate the thumb, index and long fingers, and that a separate notification of this award action will be forwarded to the Veteran.  The SSOC did not address the new ratings for the fingers.

As noted in the Introduction, in a February 2015 rating decision, the AMC, apparently unaware of the February 2014 rating decision, essentially re-granted the separate ratings for the thumb, long finger, and index finger, assigning 10 percent ratings for the thumb and long finger, and a 0 percent rating for the index finger.  The resulting codesheet now lists the thumb, long finger and index finger twice, and the combined rating erroneously reflects consideration of the two 10 percent ratings for the thumb.  Such action appears to have been inadvertant and resulting from failure to consider the February 2014 rating decision rather than an intentional award of additional ratings for the exact same fingers under the same Diagnostic Codes.  At a minimum, the action violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

In addition, as the February 2014 rating decision recharacterized the Veteran's hand disability to rate the fingers separately effective January 29, 2014 in lieu of a single rating for the hand, those finger conditions now represent the disability on appeal for the period from January 2014.  No SSOC was issued following the February 2014 or the February 2015 rating decisions with respect to the fingers. 

On remand the AOJ must resolve these rating discrepancies/duplications and provide the Veteran an SSOC addressing the evidence regarding entitlement to an increased rating for his hand disabilities.  38 C.F.R. § 19.31 (2014). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since November 2013.

2.  Take appropriate corrective action, with appropriate due process, to address the improper duplication of ratings for the right thumb, right index finger and right long finger.  See 38 C.F.R. §§ 3.105, 4.14.  

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim for increased initial ratings for right hand injury prior to January 29, 2014, and increased initial ratings for the right thumb, index, and long fingers from January 29, 2014.  If the claims remain denied, the Veteran should be furnished an SSOC and be afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


